Citation Nr: 1429938	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-10 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD), claimed as due to an in-service personal assault.

2.  Entitlement to service connection for the residuals of a right knee injury to include the aggravation of a pre-existing service knee disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty in the US Navy from December 1974 to January 1976.  

This case originally came before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The record reflects that the appellant originally requested that he be given the opportunity to provide testimony before the Board.  Such a hearing was scheduled and the appellant was notified of that hearing; however, the appellant did not appear for the hearing and did not request that another hearing be scheduled.  Therefore, the Board will proceed with the appellate review of the claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issues now on appeal include entitlement to service connection for a psychiatric disorder and a right knee disability.  

The record reflects that the appellant has indicated that while he was growing up, he was repeatedly sexually molested by an uncle.  The appellant entered active duty in December 1974 and he was sent to the Great Lakes Naval Training Base, in Illinois, for his initial training.  After completing that training, he was assigned to the USS Hull.  

The appellant's service records reveal that in July 1975, he missed a movement of his ship and was in an unauthorized leave status for a period of 23 days.  In December of 1975, the appellant was again in an unauthorized leave status for a period of five days.  Upon returning to duty, the appellant went to his commanding officer and informed him that he was a homosexual and that because a special friend of his was no longer in the service, he also wanted to separate from the service.  Shortly after being informed of his homosexuality, the appellant's unit administratively processed him and he was released from active duty on January 23, 1976.  

The appellant presently reports that while he was stationed onboard ship, he was drugged by a Navy medic who, in turn, raped him.  He has said that he now suffers from PTSD as a result of that sexual assault.  

In this case, the claimed stressors involve sexual assault.  In Patton v. West, 12 Vet. App. 272, 278 (1999), the United States Court of Appeals for Veterans Claims, hereinafter the Court, pointed out that there are special evidentiary procedures for PTSD claims based on personal assault contained in VA ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 20, 1996), and former M21-1, Part III, para. 7.46(c)(2) (October 11, 1995).  In personal assault cases, more particularized requirements are established regarding the development of "alternative sources" of information as service records "may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was amended in March 2002, to add the following:  If a PTSD claim is based on in-service personal assault, evidence from sources other than the appellant's service records may corroborate the appellant's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the appellant's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2013).

In this case, however, it does not appear that the appellant has been informed of the PTSD assault requirements, and thus, the case will be remanded to the AMC for such development.  The claim will also be remanded so that additional information concerning the alleged in-service assault may be obtained.

The appellant also seeks service connection for a right knee disability.  The record shows that when the appellant was a teenager, prior to his enlistment in the Navy, he underwent surgery on his right knee for the removal of the meniscus.  The service records include reports of medical history indicating trick or locked knee. 
The record does not contain any medical opinion addressing whether the pre-existing disorder was aggravated by service or whether a separate knee condition manifested itself while he was on active duty and continues to produce symptoms to the present day.  

Therefore, in order to afford the appellant every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the AMC, and the appellant will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

1.  The AMC should contact the appellant and inform him that, in conjunction with his PTSD physical assault claim, he may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his account of an in-service assault, and suggest potential sources for such evidence.  The letter should also notify him that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute "credible supporting evidence of the stressor" pursuant to 38 C.F.R. § 3.304(f)(3).  A copy of the correspondence should be included in the claims folder for review.

2.  The AMC should also request that the appellant provide a written statement concerning his reported sexual assault by his fellow sailor, including information as to the approximate date of the incident (month and year if possible), the name of the offending party, whether any official complaints or police reports were filed and whether he told other people of the assault around the time that it happened.  A copy of all letters should be included in the claims folder for review.

3.  Upon receipt of the any response from the Veteran to the above inquiry, the AMC should send those answers, along with the other statements made by the appellant, to the National Personnel Records Center (NPRC), if appropriate, and the US Joint Service Records Retention Center (JSRRC).  The AMC should ask each of the units whether they can confirm the presence of the appellant, his duties, and any event he comments thereon.  Moreover, if in the statement the appellant provides any names of individuals who may have been a witness or who may have been the putative assailant, the AMC should request from NPRC confirmation of the individual's presence during the time in question.  Any obtained evidence should be included in the claims folder for future review.

4.  Following the above, the AMC must make a specific determination, based upon the complete record, with respect to whether the appellant was exposed to a stressor or stressors in service, and, if so, the nature of the specific stressor or stressors.  The AMC must specifically render a finding as to whether the record establishes the existence of a stressor or stressors to include the stressor of a sexual assault.  In reaching this determination, the AMC should address any credibility questions raised by the record.

5.  The AMC should contact the appellant and ask that he identify all sources of medical treatment received since January 2008 to the present for any disabilities that are the subject of this remand action (right knee disorder and a psychiatric disorder), and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  Any response received should be memorialized in the appellant's claims folder.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of her claim.  See 38 C.F.R. § 3.159 (2013).

6.  After the above steps are complete, the AMC should then arrange for a psychiatric examination of the appellant.  The claims folder should be made available and reviewed by the examiner.  The examiner should diagnose all psychiatric disabilities found to be present.  In doing so, the examiner must rule in or exclude a diagnosis of PTSD.  If PTSD is not diagnosed, the examiner should reconcile that determination with evidence of record showing that the appellant has been diagnosed as having PTSD possibly secondary to a military sexual assault or alternatively to the sexual assault that the appellant endured while he was growing up.  

After reviewing the file and examining the appellant, the examiner should render an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any found psychiatric disability is related to or was caused by the appellant's service.  In rendering the opinion, the psychiatric examiner is requested to review the appellant's service treatment records, service personnel records, and the other evidence of record for the purpose of determining whether the records support his contentions that he was personally assaulted in service.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  If further testing or examination by specialists is required to evaluate the claimed disorder, such testing or examination is to be done before completion of the examination report.

The report of the examination should include a complete rationale for all opinions expressed.  The diagnosis should be in accordance with DSM IV.   The entire claims folder and a copy of this Remand must be made available to and reviewed by the examiner prior to the examination.

7.  After all of the appellant's medical records have been obtained and then included in the claims folder, the AMC should arrange for the appellant to be examined by a VA medical doctor in order to determine whether the appellant now suffers from a disability of the right knee.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims folder.

The appropriate examiner should state whether a chronic right knee disability clearly and unmistakably preexisted active service.  If so, the examiner should indicate whether such preexisting disability was aggravated (permanently worsened beyond its natural progression) during active service.  

If a chronic right knee disability is not found to have clearly and unmistakably preexisted service, or if
there is clear and unmistakable evidence that aggravation did NOT occur, then the examiner should state whether it is at least as likely as not that any current right knee disability is due to active service. 

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination report.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

8.  The AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  An appropriate period of time should be attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the deficient report must be returned for corrective action.  38 C.F.R. § 4.2 (2013); see also Stegall v. West, 11 Vet. App. 268 (1998).

9.  Thereafter, the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) his failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



